Case 2:18-cv-02736-ADS-SIL Document 37 Filed 04/23/20 Page 1 of 8 PageID #: 175




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
MONTE ROSENZWEIG and GOLD
STANDARD AGENCY, INC., on behalf of
plaintiffs and the class members described           MEMORANDUM OF
below,                                               DECISION & ORDER
                                                     2: 18-cv-2736 (ADS) (SIL)
                       Plaintiffs,

               -against-
                                                                           FILED
                                                                         IN CLERK'S OFFICE
RO GALLERY IMAGE MAKERS, INC., doing                               U.S. DISTRICT COURT E.O.N.Y.
business as ROGALLERY.COM and JOHN
DOES 1-10,                                                         *     APR 23 2020        *
                       Defendants.                                 LQNQ IILANO OFFICE
---------------------------------------------X
APPEARANCES:

Adam J. Fishbein, P.C.
Attorney for the Plaintiffs
735 Central Avenue
Woodmere, NY 11591

Edelman, Combs, Latturner & Goodwin LLC
Attorneys for the Plaintiffs
20 South Clark Street, Suite 1500
Chicago, IL 60603
       By:     Julie Clark, Esq.
               Tiffany N. Hardy, Esq., Of Counsel.

Mazzola Lindstrom LLP
Attorneys for Defendant Ro Gallery Image Makers, Inc.
13 50 Avenue of the Americas, Fl. 2
New York, NY 10019
       By:     Jean-Claude Mazzola, Esq., Of Counsel.

Altman & Company, P.C.
Attorneys for Defendant Ro Gallery Image Makers, Inc.
12 Gay Road
East Hampton, NY 1193 7
       By: Steven Altman, Esq., Of Counsel.




                                                 1
Case 2:18-cv-02736-ADS-SIL Document 37 Filed 04/23/20 Page 2 of 8 PageID #: 176




SPATT, District Judge:

I.   BACKGROUND

          On May 8, 2018, Plaintiffs    Monte Rosenzweig ("Rosenzweig") and Gold Standard

Agency, Inc. ("Gold Standard Agency," of which Rosenzweig is the principal owner and officer,

and collectively, the "Plaintiffs") brought this putative class action against Ro Gallery Image

Makers, Inc. ("Ro Gallery") and ten unnamed individuals (the "John Doe Defendants" and

collectively, the "Defendants"). ECF 1. The John Doe Defendants have yet to appear in the

action.    The Plaintiffs alleged that Ro Gallery sent an unsolicited advertisement promoting

artwork to a telephone facsimile ("fax") machine, in violation of the Telephone Consumer

Protection Act ("TCPA"), 47 U.S.C. § 227 et seq., and § 396-aa of the New York General

Business Law ("GBL"). ECF 1.

          Ro Gallery moved to dismiss the complaint under Federal Rule of Civil Procedure

("FED. R. CIV. P.") 12(b)(l) and (b)(6). ECF 9. The Court granted that motion in part, as to the

GBL claim, and denied the motion in part, as to the TCPA claim. Rosenzweig v. Ro Gallery

Image Makers, Inc., No. 18-CV-2736, 2019 WL 3388902, at *4 (E.D.N.Y. July 26, 2019). As to

the GBL claim, the Court ruled that:

          the Complaint makes no allegations or arguments distinct from the TCP A claim
          and fails to allege that Gold Standard Agency was the target of Ro Gallery's
          advertisement. The Complaint does not describe the nature of Gold Standard
          Agency's business, giving this Court no basis to state with certainty that Ro
          Gallery's fax, promoting artwork, would be of any consequence to it. Thus, the
          Plaintiffs fail to state a GBL § 396-aa claim.

Id (internal citation omitted).




                                                  2
Case 2:18-cv-02736-ADS-SIL Document 37 Filed 04/23/20 Page 3 of 8 PageID #: 177




        The Plaintiffs now move to amend the complaint. ECF 20. They submit a proposed

amended complaint ("PAC") along with their motion. ECF 21-1. The motion to amend is

presently before the Court.

II.    DISCUSSION

      A. LegalStandard

        FED. R. CIV. P. 15(a), which typically governs a motion to amend a complaint, states, in

relevant part, "[a] party may amend its pleading only with the opposing party's written consent

or the court's leave. The court should freely give leave when justice so requires." FED. R. CIV.

P. 15(a)(2). Unless there is a showing of bad faith, undue delay, futility or undue prejudice to the

non-moving parties, the district court should grant leave to amend. See Milanese v. Rust-Oleum

Corp, 244 F.3d 104, 110 (2d Cir. 2011); Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122,

126 (2d Cir. 2008) (per curiam); Hemphill v. Schott, 141 F.3d 412,420 (2d Cir. 1998).

        The decision on whether to grant a motion to amend rests within the sound discretion of

the district court. Aetna Cas. & Sr. Co. v. Aniero Concrete Co., 404 F.3d 566, 603-04 (2d Cir.

2005); Hemphill, 141 F.3d at 420. In choosing whether to grant leave to amend, prejudice to the

opposing party is one of the "most important" issues to consider. AEP Energy Servs. Gas

Holding Co. v. Bank of Am., NA., 626 F.3d 699, 725 (2d Cir. 2010) (internal quotations

omitted).

        As to whether a proposed amendment is futile, a Court must determine whether it could

withstand a Rule 12(b)(6) motion to dismiss. Lucente v. IBM Corp., 310 F.3d 243, 258 (2d Cir.

2002). When reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court must accept the

factual allegations set forth in the complaint as true and draw all reasonable inference in favor of

the Plaintiff. See, e.g., Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013); Cleveland v. Cap/aw
                                                   3
Case 2:18-cv-02736-ADS-SIL Document 37 Filed 04/23/20 Page 4 of 8 PageID #: 178




Enters., 448 F.3d 518, 521 (2d Cir. 2006); Bolt Elec., Inc. v. City of New York, 53 F.3d 465,469

(2d Cir. 1995); E. Materials Corp v. Mitsubishi Plastics Composites Am., Inc., 307 F. Supp. 3d

52, 57 (E.D.N.Y. 2008) (Spatt, J.); Reed v. Garden City Union Free Sch. Dist., 987 F. Supp. 2d

260,263 (E.D.N.Y. 2013).

       Under the Twombly standard, the Court may only dismiss a complaint if it does not

contain enough allegations of fact to state a claim for relief that is "plausible on its face." Bell

Atl. Corp. v. Twombly, 550 U.S. 544,570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007); Excevarria

v. Dr Pepper Snapple Grp., Inc., 764 F. App'x 108, 109 (2d Cir. 2019) (summary order). The

Second Circuit has expounded that after Twombly the Court's inquiry under Rule 12(b)(6) is

guided by two principles:

       First, although a court must accept as true all of the allegations contained in a
       complaint, that tenet is inapplicable to legal conclusions, and [t]hreadbare recitals
       of the elements of a cause of action, supported by mere conclusory statements, do
       not suffice. Second, only a complaint that states a plausible clam for relief
       survives a motion to dismiss and [d]etermining whether a complaint state a
       plausible claim for relief will ... be a context-specific task that requires the
       reviewing court to draw on its judicial experience and common sense.

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (internal quotation marks omitted) (citing

Ashcroft v. Iqbal, 556 U.S. 662,664, 129 S. Ct. 1937, 1940, 173 L. Ed. 2d 868 (2009)).

   B. As to the Motion to Amend

       In the PAC, the Plaintiffs once again raise claims under the TCP A and GBL §§ 396-aa.

ECF 21-1. The PAC provides a more in-depth description of Gold Standard Agency, that: (1) it

is an insurance agency, through which Rosenzweig, an insurance agent, conducts his business;

(2) it has a physical office location with five employees, where artwork may be displayed; (3)

that the fax at issue promotes Ro Gallery's goods and services; and (4) that Ro Gallery sent the

fax to companies that it believed would purchase artwork. Id at 2-3, 8. The Plaintiffs also

                                                   4
Case 2:18-cv-02736-ADS-SIL Document 37 Filed 04/23/20 Page 5 of 8 PageID #: 179




allege that Ro Gallery sent the unsolicited fax to businesses and other persons that it believed

would be interest in buying its products.

       The Plaintiffs argue that the Court should grant them leave to amend pursuant to Rule

15(a)(2). ECF 21 at 2. They further claim that their motion to amend is neither futile nor

prejudicial to Ro Gallery. Id. at 3.

       In opposition, Defendant Ro Gallery argues that the Court should deny the motion as

futile. ECF 26. It contends that the new allegations in the PAC do not address the Court's

concerns as to the relevance of an art dealership to the Plaintiffs' business "in any further detail

than the description contained in the operative complaint." Id. at 3-4. It further argues that the

Court's previous ruling-that having an office space and receipt of a fax are insufficient to state

a GBL § 396-aa claim-is the law of the case. Id at 4. The Plaintiffs essentially reiterate their

arguments in reply. ECF 27

       The Court grants the Plaintiffs' Rule IS(a) motion to amend. The allegations in the PAC

plead, although barely, a plausible GBL § 396-aa claim.

       Section 396-aa provides that "it shall be unlawful for a person, corporation, partnership

or association to initiate the unsolicited transmission of telefacsimile messages promoting goods

or services for purchase by the recipient of such messages." N.Y. GEN. Bus. LAW§ 396-aa(l).

The statute further provides that "[t]his section shall not apply to telefacsimile messages sent to a

recipient with whom the initiator has had a prior contractual business or business relationship."

Id.

       The parties do not dispute that Gold Standard Agency received an unsolicited fax

promoting the sale of artwork. There is also no dispute as to the absence of a prior business

relationship between the parties. The issue before the Court is whether the Plaintiffs have


                                                   5
Case 2:18-cv-02736-ADS-SIL Document 37 Filed 04/23/20 Page 6 of 8 PageID #: 180




pleaded sufficiently the relevance of an art dealership to Gold Standard Agency, so that a court

could rule that the unsolicited fax promoted the artwork for purchase by Gold Standard Agency.

       In contending that the new allegations in the PAC are futile, Ro Gallery implicitly asserts

that by identifying oneself as an insurance company, a party still fails to show why a company

that sells artwork would send it an advertisement promoting that work for purchase. A court has

dismissed a GBL § 396-aa claim at the summary judgment stage because the Defendant sent the

fax at issue-promoting a study abroad program to be purchased by students-to the school's

guidance counselors. See Bais Yaakov of Spring Valley v. Richmond, the Am. lnt'l Univ. in

London, Inc., No 13-CV-4564, 2014 WL 4626230, at *4 (S.D.N.Y. Sept. 16, 2014) (noting that

the goods or services in the fax were not being marketed towards the fax's recipients); see also

Bais Yaakov of Spring Valley v. Alloy, Inc., 936 F. Supp. 2d 272 (S.D.N.Y. 2013) (dismissing

GBL § 396 claim where fax at issue advertised a free product).

       Unlike the case in Richmond, the Defendants do not explain why an insurance company

would not be the target of the fax promoting artwork. The Court observes that the Plaintiffs have

concomitantly failed to plead why an insurance company would be the target of such a fax. In

this vein, the Plaintiffs do not present as strong of a case as the plaintiff in Bais Yaakov ofSpring

Valley v. Educ. Testing Serv., where a school (a) received a fax promoting a writing education

program that (b) contained language triumphing its use by "more than 1,500 districts

nationwide." 251 F. Supp. 3d 724, 747-48 (S.D.N.Y. 2017).

       In any event, the Court holds that a company promoting artwork would conceivably

advertise its products to an insurance company, especially one with a physical office location

that would have the space to display such artwork. While the advertisement and Gold Standard

Agency do not share the direct product-to-entity relationship that the education program and the


                                                   6
Case 2:18-cv-02736-ADS-SIL Document 37 Filed 04/23/20 Page 7 of 8 PageID #: 181




school shared in Educ. Testing Serv., there is at least a plausible scenario connecting the two,

unlike the case in Richmond. Further, the Court at this stage in the litigation draws all inferences

in the Plaintiffs favor. See Cummings-Fowler v. Suffolk Cty. Cmty. Coll., 282 F.R.D. 292, 298-

99 (E.D.N.Y. 2012) (Spatt, J.). Applying this standard, the allegations in the PAC clear the Rule

12(b)(6) threshold necessary for granting a motion to amend.

       In addition, the Court rules that the law of the case doctrine does not apply here, and thus,

that it does not preclude granting the motion to amend. "The law of the case doctrine commands

that when a court has ruled on an issue, that decision should generally be adhered to by that court

in subsequent stages of the same case unless compelling reasons militate otherwise." Hernandez

v. Sessions, 731 F. App'x 51, 55 (2d Cir. 2018) (summary order) (citing Johnson v. Holder, 564

F.3d 95, 99 (2d Cr. 2009)).

       Here, the Court, in dismissing the GBL § 396-aa claim from the original complaint, based

that ruling on the absence of information fundamental to such a claim. See Rosenzweig, WL

3388902, at *4. The Court, until now, has yet to rule on that claim based on the allegation that

Gold Standard Agency is an insurance company. Thus, it did not rule on that information

previously. See Care Envtl. Corp. v. M2 Techs., Inc., No. 05-CV-1600, 2006 WL 148913, at *8

n.9 (E.D.N.Y. Jan. 18, 2006) ("[T]he decision to grant a request to amend a complaint and the

decision to deny a motion to dismiss are two different issues, and one cannot constitute law of

the case for the other."). In addition, the Court did not deny the Plaintiff leave to amend, which

further counsels against applying the law of the case doctrine to the Plaintiffs motion. See also

Knox v. Countrywide Bank, No.13-CV-3789, 2015 WL 5254519, at *5 (E.D.N.Y. Jul. 29, 2015)

(Locke, M.J.) ("Judge Bianco dismissed those claims and explicitly denied leave to amend, and




                                                   7
Case 2:18-cv-02736-ADS-SIL Document 37 Filed 04/23/20 Page 8 of 8 PageID #: 182




thus amendment is barred by the doctrine of law of the case."), adopted by, 2015 WL 52856738

(E.D.N.Y. Sept. 9, 2015), affd, 613 F. App'x 31 (2d Cir. 2016) (summary order).

III.    CONCLUSION

        For the foregoing reasons, the Court grants the Plaintifrs motion to amend. The Plaintiff

is directed to file an amended complaint consistent with this Decision and Order within 60 days

of the date of this order.



It is SO ORDERED.




  /s/ Arthur D. Spatt
                                                                   April 23, 2020

       Arthur D. Spatt, U.S.D.J.                                        Date




                                                 8
